IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KATHERINE ANNE SMITH,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4723

DOUGLAS W. SMITH AND E.
DREW MITCHELL, AS CO-
PERSONAL
REPRESENTATIVES OF THE
ESTATE OF ROBERT H.
SMITH. IN RE: ESTATE OF
ROBERT     H.     SMITH,
DECEASED,

      Appellees.


_____________________________/

Opinion filed November 6, 2017.

An appeal from the Circuit Court for Leon County.
Robert E. Long, Jr., Judge.

F. Wallace Pope, Jr., Brandon D. Bellew, and Caitlein J. Jammo of Johnson, Pope,
Bokor, Ruppel & Burns, LLP, Clearwater, for Appellant.

Dubose Ausley, James P. Judkins, and Kevin A. Forsthoefel of Ausley McMullen,
Tallahassee; Larry D. Simpson, Tallahassee, for Appellees.
PER CURIAM.

    AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.




                               2